Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2021 has been entered.
Response to Arguments
Applicant's arguments filed 1/31/2021 have been fully considered and are persuasive only in part.
Applicant submits that the amendments to claims 4, 11 and 18 overcome the application of the 112f interpretation.  Applicant is correct and the 112f interpretation is withdrawn.
Applicant submits that the rejections under 112a should be withdrawn since “one of ordinary skill would readily recognize the claimed features from the specification.”  Applicant’s opinion is not evidence supporting a reasonable conveyance to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention i.e. that the louver’s function, through gravity, is accomplished.  Thus the 112a rejections are maintained. 
strongly encouraged to claim the structure, not function, in order to advance prosecution. If structure is claimed then the 112a rejections would be withdrawn.  But so long as function is claimed, the Office sees no way for Applicant to overcome the 112a rejections.  If Applicant desires an interview of prior to submitting a response to this Office Action, this Examiner would be happy to grant the interview.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant claims gravity causes the louvers to rotate towards a closed position. Applicant has not disclosed how gravity causes an actual rotation of the at least a first one louvers towards a closed position.  With the failing of the at least first one louvers to 
 In the Office Action filed on 7/17/2020 the examiner contemplated how one of ordinary skill could enable such a function, with similarly shaped louvers: making the upper louvers more dense than the lower louvers such that the larger weight of the upper louvers would overcome the lighter lower louvers’ tendency to remain in open.  Applicant also suggested, in the Remarks filed on 10/20/2020, “mechanical torque” could also be used, however, no details were provided.  Neither of these possible explanations were discussed or disclosed in the original filing.  Thus, at the time of filing, the application did not describe the functionality of the claimed invention in such a way as to reasonably convey to one skilled in the art that Applicant was in possession of the invention as claimed. 
It is noted that even when a claimed invention is enabled and potentially made obvious by the disclosure it may still fail to meet the written description requirement (see MPEP 2163 “The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112. See Eli Lilly, 119 F.3d at 1567, 43 USPQ2d at 1405; compare Fonar Corp. v. Gen. Elec. Co., 107 F.3d 1543, 1549, 41 USPQ2d 1801, 1805 (Fed. Cir. 1997”).

Examiner Note
The lack of art used to make a rejection under 102 and/or 103 should not be construed as an indication of allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745